I'BEA'IITOIRNEIY        GENERAL

                             OF   -rExAs

GERALD C. MANN              AUSTINXX.'~CXAES
 -ON
A-RNRY‘8LCNBLIAL
                                                             ..~
                                               m     13,   1939


      Rori.~A.M. FYibble,
      CoUntg'~Bttbrneg'
      Goldthwaite, Texas
                               Opinion N~.“O-6t34’ 1'.        1'
                                                        ,'., ~'.
                               Re: Validity of teachers' contracts
              lieare- tn receipt of yooUrletter of Apidl 20th, 1939,
      in which ybu request the opinion of this Department upon the
      following three questlons:
              "1. Trusteea of Common School District X
          Fe-employed theLr.l938-1939 teacher.for the
          schb~oll'year
                      1939-40 ln l?ovdb~r; 1938.LThese
          cbntliactswere not 6xecuted lMmedWtelg but
          the agre&ent was--putintb'th6 Board~~mlnutes.
          InDecember an election a&B brcIe?%c~~anKsub-
          sbiZpenf;lg
                    held~to con3olI&te Common School
          District X with B ~IndependentDistrict: After
          th‘e'electidniai3ord.$red~the~trust%s and
          teachkrs~executed theti conttiactsand filed
          th&i with the County-Supt., who approv@Kthem~-
          immediately. The eI@ction t6 consolidate car-
          ried.   Are~these teach&s' contracts bind-
          fogon the consoll&ated district?
               "2 . CommotiSchool Trustees of Common Dls-
           tFf&t Y employed a teacher and filed her con-
           tract otiMtirch27, 1939, prior to the trustee
           electidn on April 1. After the election the
           new Board 'informedthe teacher that her con-
           tract would note be honored and that the Old
           teacher wotildbe~.Pe-eniployed~.
                                          ~'Theco&Pact
           ofifile has not been approvedby the County
                 -but was marked 'Officially filed" bn
           Supt~.,
           Merch 27, 1939. Is this,teachers' contract
           binding?
              "3. '~Trtistees
                            of Common School DlatMbt
          818 signed &ntracts with three teaehers'on
          Octi'l5, 1938, for,the school year 193940.
          ThiZkecotitractswere filed in,the office of
          tiieCounty Supt. on Oct. 22, where they were
          marked "officialiy flled"~but not approved.
Hon. A. M. Pribble, May 13,   1939, page 2      O-684


    Dater an election was held and District #18
    was consolidated with B. Independent District,
    Are these contracts binding?"

        ArtFcle 2806’, Revised Civil Statutes, provldes'a
means whereby the qualified electorate of several school dls-
tricts may vote to determlne whether said school districts
shall consolidate and be governed by the applicable laws '
pertaining thereto. Article 2809;Revlsed Civil Statutes,
relating to consolidated districts, among other things, pro-~
vldes that "acting In collaboratLon with the dlstrict super-
intendent, the board of trustees shall employ teachers for
the~‘selieral
            elementary schools.ln the district or for the
departments of~the high school, which teachers tihall'be-
elected for-'-one
                year or two years, as the trustees decide,
and .thegshall serve uniler the direction and supervlslon of
the district superintendent."
        Our Supreme Court in State ex rel. George v. Baker,
40 3. W. (2d) 41, held:
       "TO our minds; this suit presents-butone
   question: Did the County Board of Trustees~
   have the power-to-'diifeiat
                            the-"rightof the peo-
   ple to by vote, determine the question as tom
   whether the district should be incorporated by
   re;dl.strictlngthenterr'ft~ory
                                involved afterthe
   electionhas been-'duly~ati legally ordered and
   &ivertised;'and while‘such election was-"'still
   pending? We think that to state the question
   Is to give a negative answer thereto.
       ."It is~our opinion, that even if it be
   Conceded that the orders of the County Board
   with'reference ~to the territory of District
   816 would have been in all respects legal in
   the absence of the pending electFon, at111 the
   r~lghtof the people to vote on lncorpora~tlon,
   havlngbe~en first lawfully Invoked.,would not
   be Interfered with or defeated by the County
   Board pending the holding of the election, and
   the d8claratlon of its results."
        The People of the district referred to in your first
question, havfiigfirst invoked thelr'right toVOte on the-
question of whether their'districts~shall be c~onsoli&ated~-
governed bg the laws Dertainl~ngto consolidated school dls"
tricts; and their'teachers"employed ar&d'lrected by the board
o'ftrustees of the coasalidatea school district, we-dareof --
the opinion that the board of trustees of one of the coneoli-
.     ^




    Hon. A. M. Pribble, May 13, 1939, page 3


    dating districts and the county superintendent could not de-
    feat their right to vote on this question under the facts pre-
    sented and the action of the county superintendent in approv-
    Fng these teachers' contracts was premature. We, therefore,
    answer your first question ln the negative.
            It has been repeatedlyheld that teachers contracts
    for common school districts are not binding until they have
    been apprOQed by the county superintendent, however, this
    does not seem to be the precise question presented by the
    facts. Under the facts submltted, we understand the second
    question to be whether a duly elected board of school trustees
    may, without cause, refuse to honor teachers' contracts en-
    tered into by their predecessors before such contracts have
    beenapproved by the county superintendent.
           ..This question was decide& In Miller v. Smlley (T.C.A.
    1933) 65 S.li.~(2d)417, and the Supreme Court refused a Writ
    of Error. The court Stat8d:
        _.
             "We cannot bring ourselves to believe that
        a mere fortuitous change in the m8mbership of
        the board, prior to the formal approval of the
        county superintendent of the 18WfUl contracts
        theretofore made by the board, permits such
        contracts to be arbitrarily revoked by the new
        board and the county superintendent without
        any charge of fraud, imposition, or mutual mLs,-
        t8k8    and with no hearing gfverithe teachers
        on s&h intended revocation of their contracts.
              "It seems to'us that to hold otherwise
          would b8 to violate the plainest principles
          of fairness and justice, and to acquiesce in
          arbitrary and dictatorial powers not conferred
          by our statutes upon the boards of school trus-
          tees, or county superintendents."
            In answer to your second question you are, therefore,
    aavlsed that a newly elected board of school trustees may not
    arbitrarily refuse to honor teachers' contracts entered into
    by the former board of trustees, although such contracts have
    not as yet been approved by the county superintendent.
        '_ Under the .identical facts presented In your first ques-
    tlon, this Department held that such contr8cts.were-not binding
    upon the consolidated.district in opFnlonNo; o-562, written
    by Mr. Glenn R. Lewis, dated April 3rd, 1939, addressed to Hon.
    A'.#. Pribble. We;therefOre, answer your third question in
    the negative and enclose a copy of our former opinion herewith.
                                  ._
Ron. A. M. Prlbble, May 13,   1939,    Page.4       o-684



                                 Yours very truly
                               ATTORNEYGENERA.L OF 'TEXAS

                                 By s/ CeCll C. Ciimmhk
                                       Cecil C. Cam&ick
                                              AssFstant

CCC:BBB:wc,

APPROVED:
s/Gerald C. Mann    '~
4VmORrn~.@gBEBALOF'TEXBS~
APPROVED
OPIAION COHMITTEE
BY-Q=.
Chalrkan